Citation Nr: 1202421	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-43 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for the service-connected residuals of a right knee injury with traumatic arthritis.  

2.  Entitlement to a disability rating in excess of 10 percent for the service-connected residuals of a left knee injury with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran's active military service extended from November 1961 to November 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This rating decision effectuated an August 2009 Board decision which granted service connection for bilateral knee disabilities.  The December 2009 rating decision assigned 10 percent disability ratings for the service-connected right knee and left knee disabilities effective from the date of service connection in June 2007. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This appeal is from the initial disability ratings assigned upon the award of service connection.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran claims that his service-connected right knee and left knee disabilities are more severe than currently rated.  He asserts that disability ratings in excess of the currently assigned 10 percent ratings are warranted.  

VA Compensation and Pension examinations of the Veteran's knees were conducted in April 2008 and December 2009.  Both of the examination reports reveal that thorough examinations were conducted.  Both reports contain adequate evidence to rate the Veteran's service-connected knee disabilities, including range of motion testing and objective evidence with respect to other rating factors such as instability of the knee joint.  

In his February 2010 Notice of Disagreement (NOD), the Veteran asserted that the December 2009 examination was inadequate.  He alleged that the range of motion numbers were incorrect; he asserted that the examiner did not use a goniometer to measure his range of motion.  This is contradicted by the examination report which shows that range of motion testing was conducted and precise ranges of motion, in degrees, were recorded.  

In his October 2010 substantive appeal, VA Form 9, the Veteran asserted that his knees were "very instable," and that they gave out when he walked and made turns.  This is contradicted by both Compensation and Pension examination reports which show no laxity or instability of either knee noted upon objective testing.  Nevertheless, this document is dated almost 10 months after the most recent Compensation and Pension examination and reflects that the service-connected knee disabilities may have increased in severity since the prior Compensation and Pension examination.  Accordingly, another Compensation and Pension examination is warranted.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a list containing the names of all health care professionals and/or facilities (private and governmental) where he has been treated for his service-connected right and left disabilities since January 2006.  Subsequently, and after securing the proper authorizations where necessary, obtain all the records of treatment from all the sources listed by the veteran which are not already on file, as well as all records of any treatment at VA facilities which are not already on file.  

2.  Schedule the Veteran for an examination to determine the present severity of his service-connected right and left knee disabilities.  The examination report should include a detailed account of all pathology of both knees found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must review the medical evidence of record in conjunction with the examination.  The examiner is to:

(a)  Conduct range of motion studies of both knees including after repetitive movement accounting for any limitations due to pain, weakness, fatigability, or incoordination.  Specifically indicate if the Veteran has pain on motion and the degree of range of motion that the onset of pain begins and ends.  

(b)  State whether the Veteran has:  ankylosis; recurrent subluxation or lateral instability; dislocation of the semilunar cartilage; locking, swelling or effusion; or impairment of the tibia and fibula of either or both knee(s).

The VA examination must take into consideration any manifestations of the right and left knee disabilities to include additional functional impairment due to pain in accordance with 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202   (1995).  A rationale for all opinions must be provided.  The claims file must be reviewed in conjunction with the examination.

3.  Review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

4.  Then readjudicate the Veteran's claims for increased disability ratings for his knee disabilities.  If either of the benefits sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and the representative afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


